Citation Nr: 0619049	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	C.L. "Cindy" McNeely, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
prior to his retirement in April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied, in pertinent part, his 
application to reopen a claim of service connection for back 
disability and the claims of entitlement to service 
connection for a hip disability and bilateral hearing loss.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In June 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

By decision in February 2004, the Board determined that new 
and material evidence had been submitted to reopen the 
previously denied claim of service connection for back 
disability.  The Board remanded the issues of service 
connection for back and hip disabilities and for bilateral 
hearing loss for additional development. 

The Board notes that in April 2006, the veteran appointed the 
above-referenced private attorney as his representative, 
thereby revoking the appointment of his previous 
representative.  See 38 C.F.R. § 20.603(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By Decision dated in February 2004, the Board, in pertinent 
part, reopened the previously denied claim of service 
connection for a back disability.  In the Remand portion of 
the Decision, the Board instructed the RO to conduct 
additional development, including VA examinations for the 
purpose of obtaining etiology opinions regarding the claimed 
back, hip and hearing loss disabilities.  All development 
requested was completed by the RO.

The RO issued a Supplemental Statement of the Case in April 
2006 and transferred the case to the Board in June 2006.  
Prior to the transfer of the case to the Board, the veteran 
submitted to the RO an appointment of a private attorney, 
along with additional evidence.  The additional evidence 
consisted of several new lay statements and some duplicative 
evidence.  This evidence was forwarded to the Board by the 
RO.  No waiver of RO consideration accompanied this evidence.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  38 
C.F.R. § 19.31, 19.37 (2005).

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or the effective date for the issues on 
appeal.  As these questions are currently involved, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effect date for the claims on appeal as 
outlined in Dingess and Hartman, supra. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  All evidence received 
after the April 2006 SSOC must be 
considered.  If any determination remains 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

